Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 11, 13-14, 16-17, 20 of U.S. Patent No. 11,012,312. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by or obvious variants of patent claims 1, 3-8, 11, 13-14, 16-17, 20.  For example, patent claim 1 includes all limitations of independent claim 1.  Patent claim 10 includes all limitations of independent claim 17.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1, 3-8, 11, 13-14, 16-17, 20.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1, 3-8, 11, 13-14, 16-17, 20.
Present application claims (17/236,096)
Patent claims (US11,012,312)
1. A method, comprising: 
identifying, by a network controller comprising a processor, a constraint associated with at least one of a group of sub-networks, the group of sub-networks comprising a transport sub- network and a core sub-network, wherein the transport sub-network and the core sub-network are part of a network comprising the transport sub-network, the core sub-network, and an access sub-network; and 
matching, by the network controller, an access sub-network resource, associated with the access sub-network and comprising a capability, to a use of the access sub-network resource in connection with a network slice enabled via the network, wherein the matching is based on a network slice requirement associated with the network slice, the capability of the access sub-network resource, and the constraint associated with the at least one of the group of sub-networks.  
















2. The method of claim 1, wherein the matching comprises matching a group of access sub- network resources comprising a group of capabilities for use in connection with the network slice.  
3. The method of claim 1, further comprising assigning, by the network controller, the access sub-network resource to the network slice.  
4. The method of claim 1, wherein the network comprises multiple wireless access environments, and wherein the access sub-network resource comprises a resource usable for wireless access by a user equipment within a wireless access environment of the multiple wireless access environments.  
5. The method of claim 1, wherein the network controller comprises a radio access network intelligent controller.  

6. The method of claim 1, wherein the network slice requirement is associated with a user equipment, and wherein the method is performed in response to receiving a mobile communication from the user equipment.  
7. The method of claim 1, wherein the capability of the access sub-network resource comprises a beam pattern of an antenna array.  
8. The method of claim 1, wherein the constraint comprises an amount of expected delay associated with processing a communication associated with the network slice via the transport sub-network or the core sub-network.  
9. The method of claim 1, wherein the network slice requirement comprises a time requirement specifying a timing applicable to the network slice.  
10. A network controller, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: identifying a network slice requirement associated with a network slice; 
identifying capabilities associated with access sub-network resources of sub- network resources comprising the access sub-network resources, transport sub-network resources, and core sub-network resources; 





identifying a constraint associated with a sub-network resource of a group of the sub-network resources, the group of the sub-network resources comprising the transport sub-network resources and the core sub-network resources; and determining a group of the capabilities associated with the access sub-network resources to satisfy the network slice requirement, wherein the group of the capabilities is determined based on the network slice requirement and the constraint.  










11. The network controller of claim 10, wherein the operations further comprise assigning the group of the capabilities associated with the access sub-network resources to the network slice.  

12. The network controller of claim 11, wherein the network slice requirement is associated with a request from a user equipment, and wherein assigning the group of the capabilities associated with the access sub-network resources to the network slice is in response to receiving a mobile communication from the user equipment.  
13. The network controller of claim 10, wherein network slice requirement comprises a time applicable to the network slice.  
14. The network controller of claim 10, wherein the constraint comprises an amount of expected delay associated with processing a communication associated with the network slice as a result of using the transport sub-network resources and the core sub-network resources.  
15. The network controller of claim 10, wherein the network slice requirement comprises a service level agreement commitment associated with the network slice.  
16. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining a group of capabilities associated with access sub-network resources to satisfy a network slice specification, wherein the group of capabilities is determined based on a network slice specification and a constraint, wherein the access sub-network resources are enabled via an access sub-network of a network comprising the access sub-network, a transport sub-network, and a core sub-network; and the constraint is associated with the transport sub-network and the core sub-network; and assigning the group of capabilities associated with the access sub-network resources to a network slice associated with the network slice specification.  
















17. The non-transitory machine-readable medium of claim 16, wherein determining the group of capabilities comprises identifying a probability of the group of capabilities fulfilling the network slice specification in view of the constraint.  
18. The non-transitory machine-readable medium of claim 17, wherein the network slice specification comprises a specification of a mobile communication time applicable to mobile communication by a mobile device to use the network slice, and wherein the group of capabilities is determined to have a higher probability of fulfilling the specification of the mobile communication time than at least one other group of capabilities of the access sub-network resources.  
19. The non-transitory machine-readable medium of claim 16, wherein the processor is configured for execution at a network automation platform device.  
20. The non-transitory machine-readable medium of claim 16, wherein the group of capabilities associated with the access sub-network resources comprises a defined beam pattern at an antenna array.  

1. A method, comprising: 
identifying, by a network controller comprising a processor, a first mobile communication requirement associated with a first network slice profile corresponding to a first network slice enabled via a network comprising access sub-network resources, transport sub-network resources, and core sub-network resources; identifying, by the network controller, a first capability associated with a first network physical resource, and a second capability associated with a second network physical resource, wherein the first and second network physical resources comprise the access sub-network resources; identifying, by the network controller, a constraint associated with at least one of the transport sub-network resources and the core sub-network resources; 
matching, by the network controller, the first mobile communication requirement with a first group of capabilities to satisfy the first mobile communication requirement, wherein the first group of capabilities comprises at least the first capability, wherein the matching comprises adjusting an access sub-network requirement to account for the first mobile communication requirement and the constraint; and 
assigning, by the network controller, a first group of network physical resources to the first network slice, wherein the first group of network physical resources comprises network physical resources selected from the first network physical resource and the second network physical resource and having the first group of capabilities.
Claim 1.




Claim 1.



3. The method of claim 1, wherein the first and second network physical resources comprise the access sub-network resources of a first wireless access environment in the network, and wherein the network comprises multiple wireless access environments.

4. The method of claim 1, wherein the network controller comprises a radio access network intelligent controller or a network automation platform device.
5. The method of claim 1, wherein the first mobile communication requirement is associated with a user equipment, and wherein the method is performed in response to receiving a mobile communication from the user equipment.
6. The method of claim 1, wherein the first capability associated with the first network physical resource comprises a beam pattern of an antenna array.
7. The method of claim 1, wherein the constraint is with respect to an amount of expected delay associated with processing a communication by the transport sub-network resources or the core sub-network resources.
8. The method of claim 1, wherein the mobile communication requirement comprises a mobile communication time requirement.
17. A network controller, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: identifying a mobile communication requirement associated with a network slice profile corresponding to a network slice; identifying a first capability associated with a first network physical resource, and a second capability associated with a second network physical resource, wherein the first and second network physical resources comprise access sub-network resources associated with a network comprising access sub-network resources, transport sub-network resources, and core sub-network resources; 
identifying a constraint associated with at least one of the transport sub-network resources and the core sub-network resources; 

determining a group of capabilities to satisfy the mobile communication requirement, wherein the group of capabilities comprises at least one of the first capability or the second capability, wherein determining the group of capabilities to satisfy the mobile communication requirement comprises accounting for the mobile communication requirement and the constraint; and assigning network physical resources to the network slice, wherein the assigned network physical resources comprise network physical resources of the first network physical resource and the second network physical resource having the group of capabilities.
20. The network controller of claim 17, wherein the constraint is with respect to an amount of expected delay associated with processing a communication by the transport sub-network resources or the core sub-network resources.
Claim 19








Claim 8



Claim 7











17. A network controller, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, the operations comprising: identifying a mobile communication requirement associated with a network slice profile corresponding to a network slice; identifying a first capability associated with a first network physical resource, and a second capability associated with a second network physical resource, wherein the first and second network physical resources comprise access sub-network resources associated with a network comprising access sub-network resources, transport sub-network resources, and core sub-network resources; identifying a constraint associated with at least one of the transport sub-network resources and the core sub-network resources; determining a group of capabilities to satisfy the mobile communication requirement, wherein the group of capabilities comprises at least one of the first capability or the second capability, wherein determining the group of capabilities to satisfy the mobile communication requirement comprises accounting for the mobile communication requirement and the constraint; and assigning network physical resources to the network slice, wherein the assigned network physical resources comprise network physical resources of the first network physical resource and the second network physical resource having the group of capabilities.
Claim 17.





13. The method of claim 9, wherein the identifying, by the network controller, the respective probabilities comprises identifying, by the network controller, for a respective combination of network physical resources of the multiple network physical resources, a respective probability of the respective combination of network physical resources fulfilling the mobile communication requirement.


11. The method of claim 9, wherein the network controller comprises a radio access network intelligent controller or a network automation platform device.
14. The method of claim 9, wherein a network physical resource of the multiple network physical resources comprises an antenna array with a defined beam pattern.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag C Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477